Title: To George Washington from Captain Henry Lee, Jr., 9 October 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
Limekill-road [Pa.] Octr 9th [1777] P.M.

According to your Excellencys instructions, Capt. Craig has joined me. We have concerted such a plan of conduct as seems most probable to answer the ends proposed by your Excellency. From the intelligence received from various persons, of various characters we find, that the enemy have made no material alteration in their disposition since the engagement. Their picquets possess exactly their former ground. They have large patroles of horse & foot out daily. Their hours of patrole seems generally to be from two in the morning to eight. We were yesterday informed by a peasant that they had drawn their force nearer German-town, this intelligence wants confirmation. Tomorrow we expect to know more about it.
It is I beleive a certainty, that the enemy are scarce of ammunition. This information comes to us different ways: it is a constant topic of conversation among the soldiery of both Nations. The Torys are alarmed on the same head. They say that if the ships do not get up shortly & another engagemt should take place, their ruin is inevitable.
There is but one thing that renders this tale improbable, viz. the communication

between Philada & Chester uninterrupted. If the enemy are in want, they most certainly will try to obtain a supply that way.
They are busily engaged in throwing up batteries on every height around the city.
Your Excellency may be assured that the enemy suffered much more, than was expected, on the 4th inst. Their wounded were brought into the city & laid on straw, strewed in the different streets for that purpose. The most sanguine friends to government gave over all for lost. Consternation & confusion was universal throughout the army & city. The soldiers threw away their guns knap-sacks &c. in the flight, their artillery ran in on each other. Ruin appeared to be their inevitable lot; Chester was the word, & the shipping their only source of hope.
The enemys pride is lowered, their own fears alarm their camp every night; they certainly must fall an easier sacrifice on another trial.
About two Oclock this morning a heavy cannonade commenced down the river. It continued incessantly till nine. I judge from the firing our fort proved victorious. It is said that one of the enemys frigates ran in on the Cheaveaux de frize, where it was soon made a wreck of by our cannon from the fort.
Will your Excellency please transmit by return of the dragoon, the head of such intelligence he wishs to receive. A son of John Clings Vendue master yesterday got out of the city. He is with the city militia in Camp. He is, I am told, very shrewd & intelligent. With most profound respect Your Excellys Obt Servt

Heny Lee, Jr


N.B. We are s⟨mutilated⟩ that our own surety oblige us to mention to your Excellency, our apprehensions concerning the fidelity of the dragoon under Capt. Craig. As the safety of the detachmt consists totally in secrecy, one deserter may infallibly be the means of the captivity of the whole.


H.L.
